DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 1/27/2022 has been entered. Amended Claims 1-4, 11, 13 and 14 have been noted in addition to new Claims 17-21 and canceled Claim 8. The amendment has overcome the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. Claims 1-7and 9-21 are currently pending. 

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, in the 7th and 8th lines from the end of the claim, change “by way of the second open ends that open directly into the second section” to -- by way of the second open ends, wherein the second open ends open directly into the second section -- 
Claims 2-7 and 9-12 are objected to due to their dependency on Claim 1
In Claim 9, change “that is the first tube portions are arranged in a circular central zone of the tube-sheet, whereas the second tube portions are arranged in an annular region surrounding said first tube portions” to -- wherein the first tube portions are arranged in a circular central zone of the tube-sheet, and wherein the second tube portions are arranged in an annular region surrounding said first tube portions --
In Claim 20, line 4, change “wherein the open ends of each tube” to -- wherein open ends of each tube -- (or equivalent)
Claim 21 is objected to due to its dependency on Claim 20
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more liquid injection devices, configured for injecting liquid into the pressure chamber (Claim 5)
“one or more liquid extraction devices, configured for extracting liquid from the first section through one or more liquid outlet nozzles” (Claim 6)
“one or more vapour and liquid separation devices” (Claim 4 and Claim 7)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“one or more liquid injection devices, configured for injecting liquid into the pressure chamber (from Claim 5) is being interpreted as: one or more inlet conduits
“one or more liquid extraction devices, configured for extracting liquid from the first section through one or more liquid outlet nozzles” (from Claim 6) is being interpreted as: one or more outlet conduits
“one or more vapour and liquid separation devices” (from each of Claims 4 and Claim 7) is being interpreted as: one or more filter or demister

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 20 recites the limitation “at least a second fluid” in lines 9-10 and then proceeds to reference “said second fluid”. It is unclear if “said second fluid” is referring to each and every fluid of the previously established at least one second fluid, if it is referring to a single fluid of the plurality of possible fluids, if it is referring to an additional, distinct fluid or if it is referring to something else altogether. The metes and bounds of Claim 20 are consequently unclear. 
	Claim 21 is rejected due to its dependency on Claim 20.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (US 2016/0161106 A1) (hereinafter “Filippi”). 
	Regarding Claim 13, Filippi teaches of a method of operating a shell-and-tube heat exchanger (1) (see Fig. 1) comprising a shell (the outer shell of “lower exchanging section 2” as can be observed in Fig. 1) enclosing a plurality of U-shaped tubes of a tube bundle (“bundle of tubes 4”) (see at least [0032]-[[034] and Fig. 1), wherein each tube includes open ends (5, 6) (see at least [0033] and Fig. 1) and is provided with a first tube portion (4a) and with a second tube portion (4b) that are hydraulically connected by a U-bend (4c) (see at least [0034] and Fig. 2), wherein the open ends of each tube (4) are connected to a tube-sheet (32) and the tubes are vertically arranged and disposed downward with respect to said tube-sheet (see at least [0034] and Fig. 2), wherein the shell is provided with at least an inlet nozzle (8) for inletting a first fluid (“hot gas G”) (see at least [0036] and Fig. 1) and with at least an outlet nozzle (9) for outletting the first fluid (as is shown in Fig. 1), and wherein a pressure chamber (the entire pressure chamber (3) disposed above the outer shell of “lower exchanging section 2” as can be observed in Fig. 1 that comprises chambers (15), (16) and (29)) is connected to the tube-sheet on the opposite side of the shell and above said shell (see at least [0039] and Fig. 1), the pressure chamber being provided with a plurality of nozzles (14, 24, 22, 21) for inletting and outletting at least a second fluid (“water”) (see at least [0038] and Fig. 1), said second fluid flowing under natural circulation within the tubes (“natural circulation” - see at least [0019]), to indirectly perform a heat exchange with the first fluid, and vaporizing during the heat exchange (see at least Abstract and Fig. 1), wherein the pressure chamber (3) contains a guiding jacket (30) that, at a first end thereof (lower end of element (30) with respect to Fig. 1), is sealingly joined to the tube-sheet (32) (see at least [0050]-[0052] and Fig. 1) and, at a second end thereof (upper end of element (30) with respect to Fig. 1) that is opposite to the first end, is open (as is shown in Fig. 1), wherein the guiding jacket splits the pressure chamber into a first section (“first portion delimited by an internal wall 30” that comprises chambers (15) and (16)) that is enclosed by the guiding jacket (30) and is in communication with thePatent Attorney Docket No. first tube portions (as is shown in Fig. 1), and a second section (“second portion delimited by a larger portion of shell 28”) (see at least [0045] and Fig. 1), that is in communication with the second tube portions (“in communication with the second tube portions” is being interpreted as the second section being able to receive fluid from the second tube portions. As is evident from at least [0042] and [0050]-[0053], the second section does receive fluid from the second tube portions and is consequently “in communication with” the second tube portions), wherein the first section and the second section are in communication with each other by means of the open end of the guiding jacket (as is evident from at least [0050]-[0053] and Fig. 1), and wherein the first section has a liquid level (17) (see at least [0039]-[0040], [0043] and Fig. 1) and is provided with a vapour chamber (29) located above said liquid level (see at least [0039]-[0040], [0052] and Fig. 1), the method comprising:
	- inletting a first fluid (“hot gas G”) through the inlet nozzle of the shell (see at least [0036] and Fig. 1), 
	- inletting a second fluid (“water”) through the liquid inlet nozzle of the pressure chamber (see at least [0038] and Fig. 1), 
	- flowing the second fluid within the tubes under natural circulation (“natural circulation” - see at least [0019]) to indirectly perform a heat exchange with the first fluid and vaporize the second fluid during the heat exchange (see at least Abstract and Fig. 1), 
	- having a liquid level (17) above which liquid level the vapour chamber (29) is located wherein vaporized second fluid (in the form of “steam”) is separated from a liquid portion of the fluid (see at least [0039]-[0040], [0052] and Fig. 1), 
	  fddg d    Page 7- outletting the vaporized second fluid through the vapour outlet nozzle (21) of the pressure chamber (3) (as is shown in Fig. 1), and
	- outletting the first fluid through the outlet nozzle (9) of the shell (12) (as is shown in Fig. 1). 
	Filippi fails to explicitly teach that the liquid level (17) of the first section is located below the open end of the guiding jacket (30). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the liquid level of the first section to be located below the open end of the guiding jacket as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Filippi teaches that the first section has a liquid level (17) and that the liquid level is adjustable (see at least [0039]-[0040], [0043] and Fig. 1) - thus the general conditions of the claim are disclosed in the prior art. The liquid level is a result effective variable that is readily changeable in the system taught by Filippi. As is disclosed by Filippi in [0040], “A suitable liquid level in the chamber 16 is maintained to facilitate steam separation by gravity, thus leaving a sufficient free space 29 for the disengagement of steam from water” - thus, a higher level will provide more water to be vaporized while too high of a level won’t provide sufficient free space for the disengagement of steam from water. As is evident from Filippi, one of ordinary skill in the art would have been readily able to adjust this liquid level to achieve a desired balance within the system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing liquid level of the first section in the method taught by Filippi to a level that is located below the open end of the existing guiding jacket as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in a configuration wherein vaporized second fluid (in the form of “steam”) would be separated from a liquid portion of the fluid at the open end wherein the liquid level of the second fluid would be located below said open end in the first section as claimed.  

	Regarding Claim 14, Filippi also teaches of discharging the second fluid into the first section that has undergone the heat exchange by way of the open end of the guiding jacket (as is shown in Fig. 1), whereby the liquid portion of the second fluid falls down towards the liquid level and the vaporized second fluid moves into the vapour chamber (29) (see at least [0039]-[0041], Fig. 1 and the rejection for Claim 13 above).  

Regarding Claim 15, Filippi also teaches that the second fluid is inlet into the first section (via element (14)) (see at least [0038] and Fig. 1). 

Regarding Claim 16, Filippi also teaches of obtaining a reservoir (16) of the second fluid having the liquid level (17) in the first section (see at least [0039]-[0040] and Fig. 1).

Regarding Claim 17, Filippi also teaches that, following the flowing of the second fluid in the inner tubes, the second fluid exits the inner tubes, enters the second section adjacent one end of the second section (the second fluid, after exiting the inner tubes in the form of steam, enters the upper end of the second section where element (19) is located) and flows toward an opposite end of the second section (the remaining portion of the second fluid that is not completely steam flows toward the opposite lower end of the second section adjacent to the open end of the guiding jacket after being denied passage through element (19)) at which is located the open end of the guiding jacket (as is shown in Fig. 1). 

Regarding Claim 18, Filippi also teaches that following the heat exchange, flowing the second fluid from the tubes directly into a lower portion of the second section of the pressure chamber (the lower portion of the second section of the pressure chamber that forms the open peripheral space around element (30) that fills with fluid as is shown in Fig. 1), flowing the second fluid upwardly from the lower portion of the second section of the pressure chamber toward the open end of the guiding jacket (as the fluid in the open peripheral space around element (30) further heats it circulates upwards) (see at least [0019] and Fig. 1) whereupon the vaporized second fluid is separated from the liquid portion of the second fluid at the open end so that the liquid portion that has been separated from the vaporized second fluid flows into the first section (see at least [0019], [0039]-[0040] and Fig. 1), the separating of the second fluid into the liquid portion and the vaporized second fluid occurring after the flowing of the second fluid upwardly from the lower portion of the second section of the pressure chamber toward the open end of the guiding jacket (see at least [0019], [0039]-[0040] and Fig. 1).

Regarding Claim 19, Filippi also teaches that the liquid portion of the second fluid flows into the first section, the liquid portion of the second fluid present in the first section contributing to providing a positive static head that performs the natural circulation (“natural circulation”) of the second fluid from the first section to the second section by way of the tubes (see at least [0019], [0039]-[0040] and Fig. 1).

	Regarding Claim 20, to the extent that Claim 20 is understood in light of the 112(b) rejection set forth in this Office Action, Filippi teaches of a Filippi teaches of a shell-and-tube heat exchanger (1) (see Fig. 1) comprising a shell (the outer shell of “lower exchanging section 2” as can be observed in Fig. 1) enclosing a plurality of U-shaped tubes of a tube bundle (“bundle of tubes 4”) (see at least [0032]-[[034] and Fig. 1), wherein each tube is provided with a first tube portion (4a) and with a second tube portion (4b) that are hydraulically connected by a U-bend (4c) (see at least [0034] and Fig. 2), wherein open ends of each tube (14) are connected to a tube-sheet (32) and the tubes are vertically arranged and disposed downward with respect to said tube-sheet (see at least [0034] and Fig. 2), wherein the shell is provided with at least an inlet nozzle (8) for inletting a first fluid (“hot gas G”) (see at least [0036] and Fig. 1) and with at least an outlet nozzle (9) for outletting the first fluid (as is shown in Fig. 1), and wherein a pressure chamber (the entire pressure chamber (3) disposed above the outer shell of “lower exchanging section 2” as can be observed in Fig. 1 that comprises chambers (15), (16) and (29)) is connected to the tube-sheet on the opposite side of the shell and above said shell (see at least [0039] and Fig. 1), the pressure chamber being provided with a plurality of nozzles (14, 24, 22, 21) for inletting and outletting at least a second fluid (“water”) (see at least [0038] and Fig. 1), said at least second fluid flowing under natural circulation within the tubes (“natural circulation” - see at least [0019]), to indirectly perform a heat exchange with the first fluid, and vaporizing during the heat exchange (see at least Abstract and Fig. 1), wherein the pressure chamber (3) contains a guiding jacket (30) having opposite ends, the opposite ends being a lower end and an upper end (as is shown in Fig. 1), the lower end of the guiding jacket being sealingly joined to the tube-sheet (32) (see at least [0050]-[0052] and Fig. 1), the upper end of the guiding jacket being an open upper end (as is shown in Fig. 1), wherein the guiding jacket splits the pressure chamber into a first section (“first portion delimited by an internal wall 30” that comprises chambers (15) and (16)) that is enclosed by the guiding jacket (30) and is in communication with the first tube portions (as is shown in Fig. 1) and a second section (“second portion delimited by a larger portion of shell 28”) (see at least [0045] and Fig. 1), the first section of the pressure chamber being enclosed by the guiding jacket and being in communication with the first tube portions so that the second fluid in a lower portion of the first section flows into the first tube portions of the tubes and is subject to the heat exchange in the tubes (see at least [0019], [0039]-[0040] and Fig. 1), the second section of the pressure chamber including a lower portion (the lower portion of the second section of the pressure chamber that forms the open peripheral space around element (30) that fills with fluid as is shown in Fig. 1) that is in communication with the second tube portions (as is evident from fluid from the second tube portions making its way into the lower portion as is shown in Fig. 1) so that the second fluid in the second tube portions enters the lower portion of the second section of the pressure chamber and flows upwardly in the second section toward the open upper end of the guiding jacket (as the fluid in the open peripheral space around element (30) further heats it circulates upwards) (see at least [0019] and Fig. 1), the first section and the second section communicating with each other by way of the open upper end of the guiding jacket (as is shown in Fig. 1), whereby the second fluid is separated into a liquid phase and a vapor phase at the open upper end and the liquid phase that has been separated from the vapor phase flows into the first section (see at least [0019], [0039]-[0040] and Fig. 1). Filippi also teaches of a liquid level (17) (see at least [0039]-[0040], [0043] and Fig. 1) and of a vapour chamber (29) located above said liquid level (see at least [0039]-[0040], [0052] and Fig. 1).
	Filippi fails to explicitly teach that the liquid level (17) in the first section is located below the open end of the guiding jacket (30). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the liquid level to be located below the open end of the guiding jacket as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Filippi teaches of a liquid level (17) and that the liquid level is adjustable (see at least [0039]-[0040], [0043] and Fig. 1) - thus the general conditions of the claim are disclosed in the prior art. The liquid level is a result effective variable that is readily changeable in the system taught by Filippi. As is disclosed by Filippi in [0040], “A suitable liquid level in the chamber 16 is maintained to facilitate steam separation by gravity, thus leaving a sufficient free space 29 for the disengagement of steam from water” - thus, a higher level will provide more water to be vaporized while too high of a level won’t provide sufficient free space for the disengagement of steam from water. As is evident from Filippi, one of ordinary skill in the art would have been readily able to adjust this liquid level to achieve a desired balance within the system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing liquid level in the heat exchanger taught by Filippi to a level that is located below the open end of the existing guiding jacket as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 21, Filippi also teaches that the first section is configured to hold the second fluid in a liquid state to constitute a reservoir of liquid (reservoir of liquid that is within element (15) which is within the first section) (see at least [0038] and Fig. 1) that is in direct communication with only the first tube portions (see at least [0038] and Fig. 1). 
	Filippi fails to explicitly teach that an upper surface of the reservoir of liquid is the liquid level. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing liquid level to be at the same height as that of the upper surface of the reservoir of liquid since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Filippi teaches of a liquid level (17) and that the liquid level is adjustable (see at least [0039]-[0040], [0043] and Fig. 1) - thus the general conditions of the claim are disclosed in the prior art. The liquid level is a result effective variable that is readily changeable in the system taught by Filippi. As is disclosed by Filippi in [0040], “A suitable liquid level in the chamber 16 is maintained to facilitate steam separation by gravity, thus leaving a sufficient free space 29 for the disengagement of steam from water” - thus, a higher level will provide more water to be vaporized while too high of a level won’t provide sufficient free space for the disengagement of steam from water. As is evident from Filippi, one of ordinary skill in the art would have been readily able to adjust this liquid level to achieve a desired balance within the system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing liquid level in the heat exchanger taught by Filippi to a level that is at the same height as that of the upper surface of the reservoir of liquid as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Allowable Subject Matter
Independent Claim 1 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
	Dependent Claims 2-7 and 9-12 would be allowable if rewritten to overcome the claim objections set forth in this Office action. 

	Regarding Independent Claim 1: Claim 1 now specifies, inter alia, that the second section of the pressure chamber is in communication with the second tube portions by way of the second open ends, wherein the second open ends open directly into the second section of the pressure chamber. As can be observed in Fig. 1 of the previously relied upon Filippi reference, the second open ends open directly into the first section of the pressure chamber. Thus, Filippi does not anticipate Claim 1 as amended an no motivation would have existed to have completely reconfigured the structure of the heat exchanger taught by Filippi, which seeks to admit the second fluid directly into the first section of the pressure chamber, into a configuration wherein the second fluid is fed directly into the second section of the pressure chamber via the open ends of the second tube portions as claimed. Therefore, the subject matter of Claim 1 is now considered to be allowable over the previously relied Filippi reference and all other known prior art. 
	However, Claim 1 is objected to for having an informality (as is presented above in the Claim Objections section of this Office Action) and is consequently not in condition for allowance at this time. 

Response to Arguments
The arguments filed 1/27/2022 have been fully considered. 
	The arguments relating to Claim 1 are moot in light of the indication of allowable subject matter (as presented above). 
	The arguments relating to Claim 13 and new Claim 20 are not persuasive because Claim 13 and new Claim 20 are both too broad to overcome the previously relied upon Filippi reference (as is presented above in the 103 Rejection section of this Office Action). Note that Filippi does teach that the second section of the pressure chamber includes a lower portion (the lower portion of the second section of the pressure chamber that forms the open peripheral space around element (30) that fills with fluid as is shown in Fig. 1) that is in communication with the second tube portions (as is evident from fluid from the second tube portions making its way into the lower portion as is shown in Fig. 1) wherein the second fluid in the lower portion of the second section of the pressure chamber flows upwardly in the second section toward the open upper end of the guiding jacket (as the fluid in the open peripheral space around element (30) further heats it circulates upwards) (see at least [0019] and Fig. 1). 
	It is recommended that Applicant further amend Claims 13 and 20 by incorporating further limitations into each of Claim 13 and 20 that are similar to those in Claim 1 to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huff (US 2,373,564) is considered relevant to this application in terms of structure and use. 
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/7/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762